Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 09, 2017

The Court of Appeals hereby passes the following order:

A17D0263. LULINCE PIERRE v. THE STATE.

      Defendant Lulince Pierre has filed a pro se application for discretionary appeal,

seeking review of the denial of his motion for a new trial following his convictions

for aggravated sexual battery and child molestation. The State has moved to dismiss

Pierre’s application on the ground that he currently is represented by counsel and thus

may not represent himself.

      The denial of a motion for a new trial may be directly appealed. See OCGA

§ 5-6-34 (a); Martin v. Williams, 263 Ga. 707 (438 SE2d 353) (1994). Ordinarily, if

a party applies for discretionary review of a directly appealable order, we grant the

application under OCGA § 5-6-35 (j). Here, however, Pierre has submitted as an

exhibit to his application a notice of appeal filed by his counsel.1 Because Pierre

currently is represented by counsel in this action, he may not attempt to represent

himself, and his pro se application is a nullity. See Tolbert v. Toole, 296 Ga. 357, 363

(3) (767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437

SE2d 819) (1993). Consequently, the State’s motion to dismiss is GRANTED, and



      1
          Pierre’s direct appeal has not yet been docketed in this Court.
this application for discretionary review is hereby DISMISSED for lack of

jurisdiction.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  02/09/2017
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.